JUSTICE LUND, specially concurring: Although I concur with the result reached in this case, I disagree with the majority’s analysis. It is unnecessary to go to such lengths to reach the proper conclusion. Defendant is not in the class of individuals covered by the statute. The statute provides that a defendant who, while serving a misdemeanor sentence, is convicted and sentenced to imprisonment for a felony, shall be transferred to the Department of Corrections and the misdemeanor sentence shall be merged into and run concurrently with the felony sentence. In this case, defendant was a fugitive from justice. He was not serving his misdemeanor sentence at the time he was convicted of the later felonies and began serving sentences for those offenses. He could not, therefore, be transferred to the Department of Corrections. Clearly, the statute does not apply to defendant, and he was not entitled to have his misdemeanor sentence merged with the felony sentences.